UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION

VERSUS

SEDRICK TASCO NO. 19-00095-BAJ-EWD
ORDER

Before the Court is the United States’ Motion In Limine To Admit
Evidence Of Defendant’s Prior Drug Convictions Under Rule 404(b)
(Doc. 66) and Defendant’s Motion In Limine To Exclude Testimony Related To
Confidential Informant Under Rule 463 And Under Crawford If The
Informant Is Unavailable To Testify (Doc. 67). The motions are opposed.
(Doc. 69; Doc. 70). The Court held a hearing on both Motions on Thursday,
June 10, 2021.

For the reasons stated on the record,

IT IS ORDERED that the United States’ Motion In Limine To Admit
Evidence Of Defendant’s Prior Drug Convictions Under Rule 404(b)
(Doc. 66) is GRANTED IN PART and DENIED IN PART. The United States shall
be permitted to present evidence of Defendant's two most recent prior drug

convictions pursuant to Federal Rule of Evidence 404(b).

 
IT IS FURTHER ORDERED that the parties shall submit a proposed
limiting instruction regarding the evidence pertaining to Defendant’s prior drug
convictions no later than Monday, June 21, 2021.

IT IS FURTHER ORDERED that Defendant’s Motion In Limine To
Exclude Testimony Related To Confidential Informant Under Rule 403 And
Under Crawford If The Informant Is Unavailable To Testify (Doc. 67) is
GRANTED IN PART and DENIED IN PART. To the extent the United States does
not call the confidential informant as a witness during the upcoming jury trial,
Defendant's Motion is GRANTED. The United States shall not be permitted to elicit
statements given by nontestifying witnesses in the course of the investigation, when
those statements imculpate the Defendant. See United States v. Jones,
930 F.3d 366, 378 (5th Cir. 2019). Should the United States call the confidential
informant as a witness at trial, Defendant’s Motion is DENIED AS MOOT.

IT IS FURTHER ORDERED that the United States shall notify the
Defendant no later than Monday, June 21, 2021, regarding whether it intends to call
the confidential informant as a witness at trial. The Government shall disclose any

documents related to same to Defendant no later than Monday, June 21, 2021.

 
Case 3:19-cr-00095-BAJ-EWD Document 71 06/14/21 Page 3 of 3

IT IS FURTHER ORDERED that the deadline to file proposed jury
instructions and voir dire shall be continued from Friday, June 11, 2021, until Friday,

June 18, 2021.

oth

422
Baton Rouge, Louisiana, this day of June, 2021

JUDGE BRIANM. JACKSON

UNITED STATE TRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
   

 

 
